The plaintiff brought this action to recover for injuries suffered when he was struck by a taxicab of the defendant company. The trial court has found the following facts: The plaintiff was crossing Grand Street in Waterbury in a northerly direction and had reached approximately the center of it; he stopped to let traffic proceeding from the east pass by; observing the approach of the taxicab traveling easterly in close proximity he turned suddenly and ran back toward the southerly side of the street directly into its path; the taxicab, before its driver saw the plaintiff, had been traveling at a speed of twenty-five to thirty miles an hour; the conduct of the plaintiff indicated to the driver that the former intended to continue across the street after allowing traffic coming from the opposite direction to pass; and there was ample room for the taxicab to continue on its course without interfering with the plaintiff's progress. No substantial change can be made in these findings and from the facts so stated the trial court might reasonably reach the conclusion, decisive of the case, that the plaintiff was guilty of contributory negligence.
   There is no error.